Opinion by
Beaver, J.,
The defendant admittedly subscribed the sum of $1,000 for the erection of a church and parsonage for the use of the plaintiff, under conditions set forth in a resolution passed at a congregational meeting December 14, 1898, as follows : “ That to bring this matter before this meeting, I move that the officers of the church be instructed to secure the property at the southeast corner of Main and Bedford streets for the building of a new church, and that they proceed as soon as advisable to erect buildings thereon, provided that three fourths of the probable cost of the completed building be raised by subscriptions, to be paid in installments covering a period not longer than three years.”
In accordance with the resolution, a contract was made with a responsible bidder who gave bond for the faithful performance of the contract for the erection of church and parsonage, for the sum of $45,000. At the time the contract was made, subscriptions toward the erection of the said building or buildings to the amount of $34,000 were in hand.
There is some difference in the testimony as to whether the subscription of the defendant was made prior or subsequent to the adoption of this resolution by the congregation, but, if made prior thereto, as we understand the offer of the defendant, the conditions were to be in no respect different from those actually adopted at the meeting.
Subsequently to the adoption of the plans and specifications and the execution of the contract with the builder, by reason of a rise in building materials and labor, the church building cost more than the original contract. The plan for the tower was also somewhat changed, increasing the expense. Stained glass windows were substituted for plain ones. The heating apparatus, the wiring and fixtures for electric lighting, the pews and other furniture, the carpets and organ were also added, largely increasing the amount expended in the erection and furnishing of the church but, notwithstanding all those facts, it is clearly apparent that, by the additional subscriptions prior to and at the dedication of the church, November 10,1901, the conditions upon which the defendant made his subscription were all substantially complied with. It is evident from the terms of the resolution that the exact amount of *89the cost of the church building was not intended to be definitely fixed. Three fourths of the probable cost of the completed building was to be raised by subscriptions. Not only the probable but the actual cost was fixed in the way in which that could be most definitely ascertained, by a contract in writing with a reliable builder. There is no allegation that this contract was not made in good faith.
It appears further by the testimony that, when the plan for the tower Avas restored as originally designed by the architect, additional subscriptions were made. At the time of the dedication, in vieAV of the greatly increased cost of the building and the additional cost of heating, lighting and furnishing, some $23,000 were subscribed, so that subscriptions to the amount of three fourths of the entire cost of the building, as planned and as finally built and furnished, were made.
It also appears from the evidence that the defendant’s subscription to the building was one of the first made, and' that others Avere induced to subscribe by reason of his subscription and the prospect which it held out of the ability of the church to carry to completion an enterprise as to which some of the members had doubt.
After the subscription was made, the plaintiff paid the one-third part of $1,000 and took a receipt from the treasurer, showing the payment of that amount as the one third of his subscription.
At the time of the subscription of the defendant it is not alleged that any plans had been adopted or any obligations of any kind incurred. When, therefore, the contract was signed, not only the liability of the plaintiff to the contractor but the liability of the defendant to the plaintiff became fixed. Not only were the $34,000, which was more than three fourths of the actual contract cost of the completed building, subscribed, but it was all to be paid within the period prescribed in the resolution, so that all the conditions of the resolution adopted at the congregational meeting were fully met before any work was commenced.
The defendant alleges, and asked the court to charge, that all subsequent subscriptions were to be payable within the three years prescribed in the conditions of the resolution as originally adopted by the congregational meeting, but we do *90not so construe that clause of the resolution. The subscriptions made at that time and immediately following, under the terms of that resolution, were undoubtedly so payable, but those which were subsequently made were to be paid in accordance with the conditions attached thereto and, if those conditions were that they were to be payable within three years from their date, the defendant was in no way injured thereby, and his own subscription could only be affected by the terms imposed hy the resolution of the congregational meeting which governed his and all other subscriptions made at that time under its provisions.
The defendant offered to prove that his subscription was made before the congregational meeting at which the original resolution was adopted and was conditioned on the action which should be taken by that meeting, but he does not allege that the conditions to be prescribed at the congregational meeting were different from those which were actually adopted, and whether the subscription was, therefore, made before or after the congregational meeting was wholly immaterial. This offer, and also that offering to show that the pastor of the church made a statement in regard to the meaning and intent of the resolution before its adoption, and what his understanding thereof was, which was also immaterial, were properly rejected. What the pastor understood the resolution to mean was not the question. It was adopted by an overwhelming majority of the congregation and its meaning is to be determined from its language as adopted.
Viewing the case in the light of all the testimony, we see no substantial or reversible error in the answers of the plaintiff’s and’ defendant’s points for charge and the general direction of the court to find for the plaintiff.
Judgment affirmed.